DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2018/0301618 (“Shibata”).
Claim 1
Shibata discloses a piezoelectric laminate, comprising: a substrate; and a piezoelectric film formed on the substrate, wherein the piezoelectric film contains an alkali niobium oxide represented by a composition formula of (K1-xNax)NbO3 (0<x<1), having a perovskite structure (paragraph [0012]) and contains a metallic element selected from a group consisting of Cu and Mn at a concentration of more than 0.6 at% and 2.0 at% or less (paragraph [0013], 0.6 at% Mn).  

Claim 2
Shibata discloses the piezoelectric laminate according to claim 1, wherein the piezoelectric film has a leakage current density of 250 µA/cm2 or less, when an electric field of 250 kV/cm is applied in a thickness direction (paragraph [0053], less than 300 µA/cm2 and 250 kV/cm).  

Claim 3
Shibata discloses the piezoelectric laminate according to claim 1, wherein the piezoelectric film has an absolute value of a piezoelectric constant |d31| of 90 pm/V or more, the piezoelectric constant being measured by applying an electric field of 100 kV/cm to the piezoelectric film in a thickness direction (paragraph [0074], greater than 90 pm/V).  

Claim 4
Shibata discloses the piezoelectric laminate according to claim 1, wherein the piezoelectric film has a relative permittivity of 1500 or less, when being measured under a condition of a frequency of 1 kHz (paragraph [0100], less than 1000). 
 
Claim 5
Shibata discloses a method of manufacturing a piezoelectric laminate, comprising: forming a piezoelectric film on a substrate, which contains an alkali niobium oxide represented by a composition formula of (K1-xNax)NbO3 (0<x<1), having a perovskite structure (paragraph [0012]), and which contains a metallic element selected from a group consisting of Cu and Mn at a concentration of more than 0.6 at% and 2.0 at% or less (paragraph [0013], 0.6 at% Mn).    

Claim 6
Shibata discloses a piezoelectric element, comprising: a piezoelectric laminate comprising a substrate, a first electrode film formed on the substrate, a piezoelectric film formed on the first electrode film, containing an alkali niobium oxide represented by a composition formula of (K1-xNax)NbO3 (0<x<1), having a perovskite structure (paragraph [0012]), and containing a metallic element selected from a group consisting of Cu and Mn at a concentration of more than 0.6 at% and 2.0 at% or less (paragraph [0013], 0.6 at% Mn), and a second electrode film formed on the piezoelectric film (paragraph [0048]); and  14at least either a voltage detection unit or a voltage application unit connected between the first electrode film and the second electrode film (paragraph [0049], voltage application and detection 11a and 11b).  

Claim 7
Shibata discloses a piezoelectric element, comprising: a piezoelectric laminate comprising a substrate, a piezoelectric film formed on the substrate, which contains an alkali niobium oxide represented by a composition formula of (K1-xNax)NbO3 (0<x<1), having a perovskite structure (paragraph [0012]), and containing a metallic element selected from a group consisting of Cu and Mn at a concentration of more than 0.6 at% and 2.0 at% or less (paragraph [0013], 0.6 at% Mn), and a pattern electrode film formed on the piezoelectric film (paragraph [0048]); and at least either a voltage detection unit or a voltage application unit connected between patterns of the pattern electrode film (paragraph [0049], voltage application and detection 11a and 11b).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853